Citation Nr: 1100535	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  10-42 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1957 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2009 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, denying the claim currently on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for a bilateral foot disability.  In his August 2008 claim, the 
Veteran alleged that he was discharged from the Navy due to a 
bilateral foot disability (high arches), resulting in an 
inability to walk and perform his duties.  The Veteran indicated 
that his foot disability did not begin until his military career.  

Regrettably, further evidentiary development is necessary before 
appellate review may take place on this issue.  In September 
2009, VA was notified that the National Personnel Records Center 
(NPRC) had conducted an extensive search for the Veteran's 
records, but that his service treatment records were unavailable 
and that further attempts to obtain these records would be 
futile.  Under such circumstances, the United States Court of 
Appeals for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

According to the Veteran's DD-214, he was discharged from active 
duty in June 1963 under Article C-10305 BuPers Manual & Code 277.  
This is suggestive of a physical disability established by a 
Medical Board evaluation.  The DD-214 further reflects that the 
Veteran's station at the time of discharge was the United States 
Naval Hospital in St. Albans, New York.  This is further evidence 
of a medical disability at the time of discharge from active 
duty.  

In light of the above evidence, the Board finds that further 
attempts should be made to obtain records that may support the 
Veteran's claim.  According to the September 2009 statement from 
the NPRC, attempts to locate the Veteran's service treatment 
records were unsuccessful.  However, this letter suggests that 
the Veteran's personnel file (201 file) was not requested or 
searched for.  Since the evidence of record suggests that the 
Veteran underwent a Medical Board evaluation at his time of 
discharge from active duty, it is possible that the records of 
this evaluation may be in the Veteran's personnel file.  Also, 
the record does not suggest that the VA has contacted the 
Department of the Navy to determine whether the Veteran's Medical 
Board evaluation has been filed anywhere other than his service 
treatment records.  

Finally, the Veteran should be afforded a VA examination before 
an appropriate specialist to determine the nature and etiology of 
any disability of his feet.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In the present case, the Veteran's DD-214 establishes that he was 
discharged from active duty due to a disability.  However, the 
nature of this disability is unclear.  The evidence also 
establishes that the Veteran suffers from a current disability 
which the Veteran has stated manifested during his military 
service.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  Therefore, the Veteran should be afforded a VA 
examination so that an opinion as to the nature and etiology of 
his bilateral foot condition may be provided.  

Accordingly, the case is REMANDED to the AMC for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC should contact the NPRC and 
request copies of the Veteran's Personnel 
File.  If any records are located, they 
should be incorporated into the record.  If 
the records are found to be non-existent, 
this finding should be placed into the claims 
file. 

2.  The AMC should also contact the 
Department of the Navy and/or other 
appropriate Federal Records custodians to 
determine whether a copy of the Veteran's 
Medical Board evaluation is available in unit 
records or other naval records.  If any 
records pertaining to the Veteran are 
obtained, they must be incorporated into the 
claims file.  

3.  After the completion of the above steps, 
the Veteran should be afforded a VA 
examination before an appropriate specialist 
regarding his claimed bilateral foot 
disability.  The examiner is asked to 
determine whether the Veteran suffers from a 
current disability of either the right or the 
left foot.  If the Veteran is found to suffer 
from a disability of either foot, the 
examiner is asked to opine as to whether it 
is at least as likely as not that any such 
disability manifested during, or as a result 
of, active military service.  

Also, if the Veteran suffers from a 
disability of either foot that is deemed to 
have preexisted his enlistment into active 
duty, the VA examiner is asked to opine as to 
whether this condition was likely permanently 
aggravated as a result of active service.  

A complete rationale for any opinion offered 
must be provided.  

4.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case (SSOC) and 
be afforded an opportunity to respond, if the 
claim is denied.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



